Exhibit VESTIN REALTY MORTGAGE I, INC. REPORTS THIRD QUARTER FINANCIAL RESULTS Las Vegas – November 10, 2008 – Vestin Realty Mortgage I, Inc. (Nasdaq: VRTA) reported on November 10, 2008 a net loss for the third quarter ended September 30, 2008 of approximately $6.4 million, or ($0.93) per share, on revenues of $0.4 million, compared with net income of $105,000 or $0.02 per share on revenues of $1.0 million in the comparable period in 2007. For the nine months ended September 30, 2008, the Company reported a net loss of approximately $11.8 million or ($1.71) per share compared with net income of approximately $1.9 million, or $0.27 per share for the same period in The Company noted that the losses for both the quarter and the nine months ended September 30, 2008 were in large part due to non-performing loans, and the Company’s recording of loan loss provisions of approximately $2.0 million and $5.6 million, respectively.In addition, the Company incurred write downs for real estate held for sale of approximately $2.0 million and $5.4 million, respectively, for the quarter and nine months ended September 30, 2008, respectively.Such loan loss provision and write downs for real estate held for sale are non-cash items. As of September 30, 2008, the Company had 28 loans outstanding with an aggregate principal amount approximating $42.3 million, of which 14 loans with an aggregate principal amount approximating $30.7 million were considered non-performing.Loans are considered non-performing when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Non-performing loans increased from June 30, 2008 when the Company reported 12 loans representing approximately $25.1 million as non-performing loans.The Company has commenced foreclosure proceedings with respect to the 14 non-performing loans.In addition, the Company is conducting workout discussions with certain non-performing borrowers, however, no assurance can be made as to whether these discussions will be successful.As of September 30, 2008, we owned seven properties that we acquired through foreclosure, compared with one property owned as of September 30, 2007. As of September 30, 2008 shareholder equity was $7.01 per common share.The
